 

q

PSEasd ov F66S-BYP Doc H go! Hed Oui0g/2d Yd 2 PGelb # 927

PEARSON, J.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

RONALD W. SCHMID, et ai., )
} CASE NO. 5:19-CV-1663
Plaintiffs, )
)
v. ) JUDGE BENITA Y. PEARSON
)
ANTHONY BUI, et al., )
) CONSENT TO PROCEED
Defendants. ) WITH JURY TRIAL

I am aware of the Cornoavirus (COVID-19) pandemic and the risks it presents to me and
the community;

I am aware of the Northern District of Ohio’s current General Order concerning its
COVID-19 Phased-In Recovery Plan. I have read and understand the General Order;

I understand that, because of the COVID-19 pandemic, typical jury trial procedures have
been impacted. I have received a copy of, and have read, the pertinent aspects of the Court’s
“Jury Trial Protocols - COVID-19 Pandemic” guide;'

I will abide by all safety protocols listed in the General Order and “Jury Trial Protocols -
COVID-19 Pandemic” guide, and any other Trial Orders issued by the Court; and

I consent to move forward with a jury trial in this matter.

 

' The “Jury Trial Protocols - COVID-19 Pandemic” guide is located on the
Court’s web site at: https://www.ohnd.uscourts.gov under “Jury Trial Protocols.”

 

 
~ : 20 2o0f2. P ID #: 954
“Case! 5:19-Cv-01863-BYP Doe #: 92 Filed: 09/04120 2 of 2. Pagel # 028

(5:19-CV-1663)

By signing below, I acknowledge that I have read and understood this Consent and enter it

a of my own free will.

Date: — X ZZ b Cl V0d4A—_
Plaintiff aa

Date:

 

Plaintiff

Date: 9/5/20

 

Counsel for Plaintiff

Date: %/+4/2O =z At

 

 

 

 

 

 

 

 

 

Counsel for Plaintiff
Date:
Counsel for Plaintiff
Date:
Defendant
Date:
Representative for Corporate Dr fendant
Date:
Counsel for Defendants
Date:
Representative for Corporate Intervenor
Date:
Counsel for Intervenor
Date:
Counsel for Intervenor
APPROVED:
Date Benita Y! Pearson

United States District Judge

 

 
